Citation Nr: 0122188	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1945 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In the decision, 
the RO concluded that new and material evidence had not been 
presented to reopen a claim for service connection for cause 
of the veteran's death.


FINDINGS OF FACT

1.  The appellant's claim for service connection for cause of 
the veteran's death was denied in a rating decision in July 
1955.  The appellant did not file an appeal within one year 
of notification of this decision.

2.  In rating decisions of August 1958 and November 1964, the 
RO denied reopening the claim for service connection for 
cause of the veteran's death.  The appellant did not file an 
appeal within one year of notification of either of these 
decisions.

3.  The evidence received since the November 1964 rating 
decision does not bear directly and substantially upon the 
issues of entitlement to service connection for a cause of 
the veteran's death, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The November 1964 rating decision, which denied reopening 
the claim for service connection for cause of the veteran's 
death, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(b), 20.1103 (2000).

2.  Evidence received since the November 1963 rating 
decision, which denied reopening the claim for service 
connection for cause of the veteran's death, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a)(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records show that the veteran served in the 
Philippines in 1945.  The veteran died as a result of 
pulmonary tuberculosis on April 10, 1950.

The RO issued its initial rating decision in July 1955.  The 
RO denied service connection for cause of the veteran's death 
based on an affidavit signed by the veteran and a physical 
examination conducted in June 1947.  In the affidavit, signed 
June 3, 1947, the veteran stated that he had incurred no 
wound or illness since December 7, 1941.  The medical 
examination noted that the veteran was in good health.  
Between his separation from service and the date of his 
death, the veteran did not file a claim for service 
connection for any condition.  The surviving spouse was 
notified of this decision and of her appeal rights on August 
2, 1955.  The decision was not appealed at that time.

In July 1958, the appellant sent a letter to the RO with 
additional evidence to substantiate her claim of service 
connection for cause of the veteran's death.  The additional 
evidence consisted of an affidavit stating that the appellant 
had relied to her detriment on the assistance of an attorney 
for her 1955 claim and was not aware of actions she needed to 
take to perfect her appeal.  Also considered was a July 1958 
affidavit from a department commander of the Philippine 
Veterans Legion in which he stated that those in the 
veteran's unit who reported for a discharge examination in 
June 1947 were not all given medical examinations and many 
ailments went unrecorded.  A physician sent an affidavit 
attesting that he had treated the veteran while in service 
for a lung ailment and continued to treat him until his death 
in 1950.  Also considered at the time was a report of the 
fluoroscopic findings of Dr. V. N. Sta. Maria, dated March 
1950, which showed a diagnosis of advanced bilateral 
pulmonary tuberculosis.  Based in its review of the new 
evidence, the RO decided that no change was warranted in its 
previous decision that the veteran's death was not service 
connected.  The appellant was notified of this decision in 
September 1958 but did not appeal within one year of the 
determination.

In 1964 the appellant sent additional evidence to the RO.  
This evidence consisted of medical certificates from three 
doctors.  In a November 1953 affidavit, Dr. Santiago 
Guiterriez stated that he had treated the veteran for "weak 
lungs," which he stated had been "traced" to the veteran's 
activation as a Guerilla member.  He further stated that he 
had treated the veteran after his discharge from service to 
the time of his death for "said ailment."  In a September 
1964 affidavit, Dr. Sirilo Santos certified that in July 
1947, a fluoroscopic study of the veteran's lungs revealed a 
dense area in the upper half of the right hemithorax and a 
dense area in the left hemithorax.  In a September 1964 
affidavit, Dr. Rosairo Medel stated that the veteran had been 
a patient of his in December 1946 with a diagnosis of 
bilateral pulmonary tuberculosis.  In the November 1964 
rating decision, the RO determined that no change was 
warranted in the prior decision.  The appellant was notified 
of this decision at that time but did not appeal it within 
one year of the determination.

In January 2001, the appellant submitted a request to reopen 
her claim for service connection for cause of the veteran's 
death.  The RO sent the appellant a letter in February 2001 
indicating the type of evidence she would need to submit in 
order to have the claim reopened.  She submitted a joint 
affidavit from two men who served with the veteran.  They 
attested that during service their unit was camping in a 
mountain area and they suffered the effects of cold weather 
and harsh conditions during the war.

In March 2001 the RO denied the appellant's request to reopen 
her claim for service connection for cause of the veteran's 
death.  The appellant filed a notice of disagreement and 
subsequently perfected her appeal to the Board.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claim in the development of veterans' claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the rating decisions, the 
statement of the case (SOC), and the letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The RO supplied the appellant 
with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant did not request a hearing.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.



III.  Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. At 284.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not provided evidence 
since the November 1964 RO decision that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for cause of the 
veteran's death.  See 38 C.F.R. § 3.156(a).

At the time of the November 1964 rating decision, the 
appellant had submitted statements from private physicians, 
which, when read together, implied that the cause of the 
veteran's death was pulmonary tuberculosis, which the veteran 
had incurred during service.  The RO determined that the 
affidavits from the private physicians were not credible, as 
the service medical records showed no evidence of a 
respiratory infection either during service or at the time of 
the veteran's discharge from service, and denied reopening 
the claim.  As stated above, the appellant did not appeal the 
RO's November 1964 determination, and thus that decision 
became final.

Since the November 1964 rating decision, the appellant has 
not brought forth competent evidence establishing a nexus 
between the cause of the veteran's death and a disease or 
injury incurred in service.  The evidence submitted since the 
RO's decision of November 1964 consists solely of a joint 
affidavit from two men who served with the veteran.  In the 
affidavit, the men stated that their unit suffered the 
effects of the cold weather and harsh conditions that they 
experienced during the war.  This statement is new, as it was 
not previously submitted at the time of the prior denials.  
The Board notes that these fellow servicemen are competent to 
assert that they, along with the veteran, had been exposed to 
cold weather and harsh conditions.  However, even accepting 
their statement as true, it does not provide a basis to 
reopen the claim.  First, the affidavit establishes only that 
the veteran had been exposed to cold weather and harsh 
conditions while in service.  This statement does not address 
a relationship between the cause of the veteran's death and 
his service.  Second, even if the implication of the 
affidavit was that there was a relationship between the cause 
of the veteran's death and a disease or injury incurred in 
service, the fellow servicemen are not competent to provide 
such a medical opinion.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Thus, the affidavit provides no basis to reopen 
the previously denied claim for service connection for cause 
of the veteran's death.

As to the appellant's assertions that the cause of the 
veteran's death is related to his service, this is not new, 
as the appellant had asserted such at the time of the 
November 1964 rating decision (and the prior rating 
decisions).  38 C.F.R. § 3.156(a); see Reid v. Derwinski, 2 
Vet. App. 312 (1992).

Accordingly, for the reasons explained above, the Board has 
determined that since the last denial in November 1964, the 
appellant has not submitted new and material evidence to 
reopen the claim for service connection for cause of the 
veteran's death, and the petition to reopen such a claim is 
denied.



ORDER

The petition to reopen the claim for service connection for 
cause of the veteran's death is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

